SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Pricing of Global Notes Rio de Janeiro, March 10 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces the pricing of 3, 6, 10 and 30 year fixed and 3 and 6 year floating rate Global Notes denominated in U.S Dollars (U.S.$) issued by its wholly-owned subsidiary Petrobras Global Finance B.V. (“PGF”) and unconditionally and irrevocably guaranteed by Petrobras in a multi-tranche SEC-registered offering. Closing is expected to occur on March 17 th , 2014. The terms of the 2017 Fixed Rate Notes are as follows: · Issue: 3.25% PGF Global Notes due 2017 · Amount: U.S.$ 1,600,000,000 · Coupon: 3.25% · Interest Payment Dates: March 17 and September 17, each year, commencing on September 17, 2014 · Yield to Investors: 3.265% · Maturity: March 17, 2017 · Issue price: 99.957% The terms of the 2017 Floating Rate Notes are as follows: · Issue: U.S.$ 1,400,000,loating Rate Global Notes due 2017 · Amount: U.S.$ 1,400,000,000 · Coupon: 3-month USD LIBOR + 236 bps · Interest Payment Dates: June 17, September 17, December 17 and March 17, each year, commencing on June 17, 2014 · Maturity: March 17, 20 17 The terms of the 2020 Fixed Rate Notes are as follows: · Issue: 4.875% PGF Global Notes due 2020 · Amount: U.S.$ 1,500,000,000 · Coupon: 4.875% · Interest Payment Dates: March 17 and September 17, each year, commencing on September 17, 2014 · Yield to Investors: 4.925% · Maturity: March 17, 2020 · Issue price: 99.743% The terms of the 2020 Floating Rate Notes are as follows: · Issue: U.S.$ 500,000,loating Rate Global Notes due 2020 · Amount: U.S.$ 500,000,000 · Coupon: 3-month USD LIBOR + 288 bps · Interest Payment Dates: June 17, September 17, December 17 and March 17, each year, commencing on June 17, 2014 · Maturity: March 17, 20 20 The terms of the 2024 Fixed Rate Notes are as follows: · Issue: 6.25% PGF Global Notes due 2024 · Amount: U.S.$ 2,500,000,000 · Coupon: 6.25% · Interest Payment Dates: March 17 and September 17, each year, commencing on September 17, 2014 · Yield to Investors: 6.281% · Maturity: March 17, 2024 · Issue price: 99.772% The terms of the 2044 Fixed Rate Notes are as follows: · Issue: 7.25% PGF Global Notes due 2044 · Amount: U.S.$ 1,000,000,000 · Coupon: 7.25% · Interest Payment Dates: March 17 and September 17, each year, commencing on September 17, 2014 · Yield to Investors: 7.319% · Maturity: March 17, 2044 · Issue price: 99.166% The proceeds from this offering of US$ 8.5 billion are part of Petrobras´ planned funding needs under its 2014-2018 Business and Management Plan (2014-2018 BMP), which indicates that some of the resources necessary to finance investments will come from debt and another significant amount will come from operating cash flow. The 2014-2018 BMP provides that, from 2014 to 2018, Petrobras will raise US$ 60.5 billion of gross debt and have US$ 54.9 billion of amortizations, resulting in incremental net debt of US$ 5.6 billion for the period. Bank of China (Hong Kong) Limited, BB Securities Ltd., Banco Bradesco BBI S.A., Citigroup Global Markets Inc., HSBC Securities (USA) Inc. and J.P. Morgan Securities LLC are the joint bookrunners for the transaction and Banca IMI S.p.A. and Scotia Capital (USA) Inc. are the co-managers. This press release is neither an offer to sell nor a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PGF and Petrobras have filed a registration statement, including a prospectus with the U.S. Securities and Exchange Comission (SEC). Before you invest, you should read the prospectus in that registration statement and other documents Petrobras and PGF have filed with the SEC for more complete information about the companies and the offering. You may access the documents by visiting EDGAR on the SEC Web site at http://www.sec.gov/. Alternatively, a copy of the prospectus and prospectus supplement may be obtained by contacting Bank of China (Hong Kong) Limited at +852-3982-9808, BB Securities Ltd. collect at 44-20-7367-5800, Banco Bradesco BBI S.A. at +1 (212) 888-9145, Citigroup Global Markets Inc. collect at 800-831-9146, HSBC Securities (USA) Inc. at 1-866-811-8049, J.P. Morgan Securities LLC collect at 1-212-834-4533. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 10, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
